710 S.E.2d 8 (2011)
STATE
v.
Eric Ricardo HANDY.
No. 6P11-1.
Supreme Court of North Carolina.
June 15, 2011.
David L. Neal, for Handy, Eric Ricardo.
Jason Campbell, Assistant Attorney General, for State of N.C.
J. Douglas Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 4th of February 2011 by State of NC for Response to Defendant-Appellant's Petition for Discretionary Review to be Deemed Timely Filed:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."